Mr. Chief Justice Sharkey
delivered the opinion of the court.
This motion is made to dismiss on the ground that the judgment below was once enjoined, and the injunction dissolved, the defendant insisting that the injunction amounted to a release of errors. By a fair construction of our statute, it is admitted that a release of errors was not signed and sealed as the statute directs.
If the release had been made in strict pursuance of the law, it would have formed the ground of a plea to the assignment of errors, to which the plaintiff might reply or demur, 2 Tidd, 1232; and if this be a release, it is only so by construction, and cannot stand on more favorable ground, than if it had been regularly executed, and cannot, therefore, be made available on motion.
The motion must be overruled.